Citation Nr: 1732705	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  16-44 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 1953 to May 1954.  He is the recipient of the Parachute Badge and the Good Conduct Medal.  He was assigned to the 11th Airborne Quartermaster Company.

This matter comes before the Board of Veterans' Appeals (Board) from April 2014 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appellant filed timely Notices of Disagreement (NOD), received in June 2014 and November 2015.  A Statement of the Case (SOC) was issued in August 2016.  A timely VA Form 9 was received in September 2016.  

The appellant was afforded a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In a September 2011 rating decision, the RO denied service connection for back and left knee disabilities.  The appellant was duly notified of the RO's determination and his appellate rights in a September 2011 letter, but he did not appeal, nor was new and material evidence received in the following year.

2.  Evidence received since the final September 2011 rating decision denying service connection for back and left knee disabilities relates to unestablished facts necessary to substantiate the claims; and, presuming its credibility, raises a reasonable possibility of substantiating the claims for service connection for back and left knee disabilities.

3.  The evidence is in equipoise as to whether the appellant's current back disability is causally related to his parachute jumps during active service.

4.  The evidence is in equipoise as to whether the appellant's current left knee disability is causally related to his parachute jumps during active service.

5.  The evidence is in equipoise as to whether the appellant's current right knee disability is causally related to his parachute jumps during active service.

6.  The evidence is in equipoise as to whether the appellant's current bilateral shoulder disability is causally related to his parachute jumps during active service.

7.  The evidence is in equipoise as to whether the appellant's current neck disability is causally related to his parachute jumps during active service.



CONCLUSIONS OF LAW

1.  The September 2011 rating decision denying service connection for back and left knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 2002) (currently 38 U.S.C.A. § 7105 (West 2014)); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) (currently 38 C.F.R. §§ 3.104, 20.1103 (2016)).

2.  New and material evidence has been received to warrant reopening of the claims of service connection for back and left knee disabilities.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Affording the appellant the benefit of the doubt, a back disability was caused by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Affording the appellant the benefit of the doubt, a left knee disability was caused by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

5.  Affording the appellant the benefit of the doubt, a right knee disability was caused by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

6.  Affording the appellant the benefit of the doubt, a bilateral shoulder disability was caused by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

7.  Affording the appellant the benefit of the doubt, a neck disability was caused by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C.A. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

	C.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, there is no indication, nor does the appellant contend, that arthritis was manifest to a compensable degree within one year of separation from service.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).


III.  Analysis

	A.  Evidence

The appellant contends that his current neck, bilateral shoulder, back, and bilateral knee disabilities are due to the parachute jumps he performed during active service.  He stated that he is unable to use his shoulder without experiencing pain.  He explained that T7 parachutes jerked his back, neck, and shoulders so badly that he hurt for days after using them.  He explained that he landed on his legs and knees, which still hurt every day.  He stated that exercise and use of the wind machine caused him to be dragged down the field, and that use of jump towers jerked him as well.  He stated that he has experienced pain daily since active service.  

The appellant's May 1954 separation examination report shows that his neck, upper extremities, lower extremities, and spine were normal.

November 2002 private medical records from Dr. H.D. show a diagnosis of degenerative disc disease of the lumbar spine.  October 2003 records from Dr. H.D. state that the appellant had recurrent stenosis and degenerative spondylolisthesis of L4-5.  A December 2010 pre-left knee replacement note states that the appellant had a known history of osteoarthritis in the left knee, confirmed on prior x-rays.  

A May 2006 clinical note from Orthopaedic Specialists of the Carolinas states that the appellant's low back pain included some bilateral leg pain consistent with bilateral L5 radiculopathy.  A June 2010 clinical note states that the appellant presented with a two-week history of left knee pain.  His knee became swollen without clear history of injury.  The impression was osteoarthritis of the medial compartment, left knee.

A Disability Benefits Questionnaire was completed by a private physician, Dr. N.G., in April 2013.  The appellant was diagnosed with osteoarthritis and back pain.  The appellant reported experiencing chronic, severe low back, spinal, and leg pain, which started in airborne training during active service.  No medical opinion regarding the etiologies of the diagnoses was offered.

The appellant was afforded a VA examination in January 2014.  The claims file was reviewed.  The appellant reported persistent back pain.  He was noted to have had two laminectomies in 2013.  It was also noted that he took medication and used a patch for pain.  He was diagnosed with degenerative joint disease of the lumbar spine, which had been present since 2003.  He was also diagnosed with degenerative joint disease of the bilateral knees.  The appellant reported having knee pain over several years.  He stated that his right knee was in good shape, but clicked.  He stated that his left knee had pain.  He was diagnosed with degenerative joint disease of the cervical spine.  The appellant reported that he was unsure of the onset of his neck disability, but a surgical fusion was performed some years prior.  The VA examiner opined that it was less likely than not that the appellant's back, neck, and bilateral knee disabilities were incurred in or caused by his in-service parachute jumps because the appellant was only on active duty for one year, leaving on a hardship discharge.  There was no record of any injuries related to the claimed disabilities.  The appellant was noted to have earned a basic parachute badge after attending airborne school from September to October 1953.  The VA examiner noted that it had been nearly 60 years since the appellant's release from active duty; thus, his current disabilities were more likely than not the result of natural progression and aging.

The appellant was afforded a VA examination in June 2015.  The claims file was reviewed.  The appellant was diagnosed with degenerative joint disease of the cervical spine, beginning in 2005.  The appellant reported that he had experienced neck arthritis symptoms for 10 years and that he had surgery on the neck four to five years ago.  There were no neck problems until 2005.  The VA examiner opined that it was less likely than not that the appellant's current neck disability was caused by or incurred in service because there was a lack of continuity of care.  The VA examiner explained that thirteen jumps in 1953 did not result in cervical neck disease because the onset of complaints was 2005.  

The appellant was diagnosed with degenerative joint disease of the lumbar spine with minor radiculopathy to the right hip.  The appellant stated that back pain began during military service and degenerative joint disease symptoms began in approximately 2000.  The appellant reported that he has experienced back pain consistently since his active service.  He stated that he received a hardship discharge so he could work on the family farm.  The appellant went back to school as a welder in 1977 and worked as a welder for 20 years until he retired in 1993 due to his back and arthritis.  The appellant underwent two back surgeries, in 2005 and 2007, for fusion and cyst removal.  The appellant experienced back problems almost daily for 10 years.  The appellant used a lidocaine patch on the lower lumbar spine.  The VA examiner opined that it was less likely than not that the appellant's back disability was caused by or incurred in service because there was a lack of continuity of care.  The VA examiner noted that there were no medical records concerning the back until ten years ago and that the appellant was only in the service for 14 months and only had 13 jumps.  

The appellant was noted to have a left total knee replacement.  Both the left and right knees had normal examinations.  There was no diagnosis made for the right knee.  The appellant stated that he has had problems with the left knee for eight to ten years.  His left knee was replaced in 2010 and it does well now.  He stated that his right knee did not bother him.  The VA examiner opined that it was less likely than not that the appellant's bilateral knee disabilities were caused by or incurred in service.  The appellant denied having any right knee problems during the examination but reported a left knee replacement in 2010.  There was a lack of continuity of care from separation in 1954 to 2010, as there was no documentation of any complaints of knee problems.  

The appellant was diagnosed with degenerative arthritis in the left shoulder.  The appellant was noted to have had a total replacement of the right shoulder in July 2014.  A scar was noted on the right shoulder; however, it was not painful or unstable; and its total area was not equal to or greater than 39 square cm. (6 square inches).  The VA examiner opined that it was less likely than not that the appellant's bilateral shoulder disabilities were caused by or incurred in service because there was a lack of continuity of care.  The VA examiner stated that there was no evidence of shoulder problems from separation in 1954 to the present, other than a right shoulder replacement in 2014.

A letter from Dr. N.G. was received in June 2015.  Dr. N.G. stated that the appellant was a patient of his.  Dr. N.G. stated that the appellant had diffuse osteoarthritis, with significant arthritic pain and limitation of range of motion in the neck and both shoulders.  The appellant was noted to have a severe injury to his left arm and hand, due to a tractor accident, which was not related to military service.  The appellant's low spine and knees were noted to be painful.  Dr. N.G. stated that the appellant clearly had arthritic changes consistent with osteoarthritis.  Dr. N.G. opined that one could logically and scientifically claim that the appellant's degenerative process began with his in-service experiences.  

A Disability Benefits Questionnaire was completed by Dr. N.G. in April 2016.    The appellant was diagnosed with cervical spondylosis, degenerative disc disease, ankylosis of the cervical spine, chronic low back pain, and neck pain.  The appellant reported chronic, severe low back and spinal pain, with leg pain, which all started with airborne training.  No medical opinions regarding the etiologies of these disabilities were offered.
The appellant was afforded a video Board hearing before the undersigned in April 2017.  He explained that he performed approximately 16 parachute jumps in the service, using the T-7 model from World War II, which jerked the user when it opened.  The appellant noted a great deal of impact on the body during landings.  The appellant stated that he was placed under a heat lamp for pain at the dispensary, following jumps.  He reported receiving other treatment in the service.  He stated that he has experienced back problems consistently since separation from service, took over-the-counter medication as needed, and underwent two back operations, two neck operations, a shoulder replacement, and a knee replacement.  He stated that he saw a doctor, in the late 1950s or early 1960s, who gave him a brace for his back.  He wore the brace for a couple of years.  The appellant tried to self-medicate the pain, using over-the-counter medication and heating pads, until the 1980s.  He stated that his neck was not as severe as his back, but he would experience popping and cracking of the neck.  His first neck operation was in 1993.  The appellant's wife stated that she first got to know the appellant in 1990.  At that time, he complained about back and leg pain.  After they got married, she helped him apply lotion and painkillers to his back and shoulder.  She stated that the appellant told her he probably got hurt when he was jumping out of airplanes.  She reported that she still helps the appellant manage his pain with over-the-counter remedies to this day.  She helps him with his bath and getting dressed.  She stated that the appellant is unable to put his socks on and must wear shoes that he can stick his feet into, due to the lack of flexibility of his back.  She convinced the appellant to seek medical help as she witnessed his symptoms worsen.  The appellant stated that his knees have caused trouble since separation from service and that he had a knee replacement in 2010.  The appellant did not seek medical help because he was not sure where to go.  Thus, he self-treated his pain with over-the-counter remedies.  The appellant explained that he had to toughen up and deal with the pain because he had a family with children, for whom he had to provide.  The appellant's representative stated that they would waive regional office consideration of any newly-submitted evidence following the hearing. 

A letter from Dr. W.S. was received in June 2017.  Dr. W.S. explained that the appellant underwent a right shoulder replacement for glenohumeral arthritis.  The appellant was noted to have significant glenohumeral wear.  Dr. W.S. opined that the appellant's occupation in the military contributed to his arthritic deterioration that he developed over the years, which led to his right shoulder replacement.

A letter from Dr. D.H. was received in June 2017.  Dr. D.H. had treated the appellant in the past for bilateral knee arthritis.  The appellant underwent a left knee replacement in 2010.  The appellant's right knee has known valgus osteoarthritis with bone-on-bone findings.  Dr. D.H. opined that the appellant's military service, during which he served as a paratrooper, likely exacerbated his current symptoms and helped contribute to the development of osteoarthritis in each knee.

A June 2017 clinical note from Dr. H.D. states that the appellant underwent a two-level cervical fusion 20 years prior.  Fusion extension up to C4-5 was performed in January 2017, which has caused improvement in the appellant's neck and arm pain.  The appellant's diagnosis was cervical spinal stenosis with myelopathy.  The appellant underwent cervical discectomy and fusion at C4-5.

	B.  New and Material Evidence

Entitlement to service connection for back and left knee disabilities was denied in a September 2011 rating decision.  The appellant was duly notified of the RO's determination and his appellate rights in a September 2011 letter, but he did not appeal, nor was new and material evidence received in the following year.  The appellant and his representative do not contend otherwise.  The June 2015 letter from Dr. N.G., which states that one could logically and scientifically claim that the appellant's degenerative process began with his in-service experiences, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for back and left knee disabilities.  Thus, new and material evidence has been presented and the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

	C.  Entitlement to Service Connection

As described above, the record in this case contains conflicting medical opinions regarding the etiology of the Veteran's claimed disabilities.  The January 2014 and June 2015 VA examiners opined that it was less likely than not that the appellant's disabilities were caused by or incurred in service, because of a lack of continuity of care from separation from service.  The Board notes, however, that a medical opinion which relies on the absence of contemporaneous treatment records, and fails to consider adequately whether lay statements present sufficient support of the etiology of the claimed disability, is of reduced probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006); see also Savage v. Gober, 10 Vet. App. 488 (1997) (noting that the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment).  The appellant has competently and credibly reported experiencing back, neck, bilateral shoulder, and bilateral knee pain, and self-treating this pain as best he could, since separation from service.

The evidence in favor of the appellant's claims includes the opinion from Dr. N.G., who explained that it was logical and scientific to conclude that the appellant's degenerative process began with his in-service experiences.  Dr. N.G.'s opinion was based upon the appellant's reported symptoms and having treated him for many years.  Similarly, Dr. W.S. opined in June 2017 that the appellant's active service contributed to his arthritic deterioration, which led to his right shoulder replacement.  Dr. D.H. opined in June 2017 that the appellant's active service likely caused his bilateral knee osteoarthritis.  

After considering the record in its entirety, the Board finds that the evidence is in relative equipoise as to whether the appellant's claimed disabilities were incurred in or caused by his active service.  As set forth above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Given the evidence set forth above, such a conclusion certainly cannot be made in this case.  Under these circumstances, the record is sufficient to award service connection for a back disability, a left knee disability, a right knee disability, bilateral shoulder disabilities, and a neck disability.


ORDER

New and material evidence has been received and the claim for service connection for a back disability is reopened.

New and material evidence has been received and the claim for service connection for a left knee disability is reopened.

Entitlement to service connection for a back disability is granted. 

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted. 

Entitlement to service connection for a bilateral shoulder disability is granted.

Entitlement to service connection for a neck disability is granted. 




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


